Justice McCAFFERY,
dissenting.
I respectfully dissent. The issue we accepted for review in this matter was “[wjhether settlement of collective bargaining negotiations renders charges raised by a Union against an employer prior to the settlement automatically moot.” Association of Pennsylvania State College and University Faculties v. Pennsylvania Labor Relations Board, 602 Pa. 195, 979 A.2d 839 (2009). I remain unclear as to the Majority’s answer to this question. I would expressly address the question, and I would hold that the answer is no.
The majority concludes, based on its review of the record, and most particularly the Board’s final order, that the Board’s decision was “not ‘automatic,’ ” in that the Board “recognized and considered the exceptions to the mootness doctrine.” Majority Opinion, at 306. The majority also appears to conclude that the Board did not abuse its discretion when it relied on its policy to “dismiss as moot any unfair practice charge involving alleged bad faith bargaining where the parties have resolved the issues forming the basis for the charge through bargaining and a subsequent contract.” Id. at 305 (quoting Final Order of the Board, dated 12/18/07, at 2); see also id. at 307 (“[The Board’s] policy appears to be sensible and the Board’s reliance on the policy in evaluating mootness exceptions is entitled to deference.”) Finally, the majority does caution that “the Board’s general policy in this regard should not be an exclusive one.” Majority Opinion, at 307 n. 8. As an example of a situation in which application of the policy may be inappropriate, the majority suggests the following: “if it were shown that the employer had used illegal practices to gain concessions in negotiations, the Board may wish to consider the propriety of allowing the employer to seek refuge in a claim that the prior conduct was rendered moot by a subsequent agreement.” Id.
My first disagreement with the majority stems from its conclusion that the Board “recognized and considered the exceptions to the mootness doctrine.” I do not believe that the record supports this conclusion. Rather, based on my review of the record, I must conclude that the Board did not address in a meaningful way the mootness exceptions, but instead relied on its general policy to dismiss as moot any unfair practice charge where the parties have successfully negotiated a new contract. In so doing, the Board, in my view, abused its discretion, as explained below.
This Court has repeatedly recognized two exceptions to the mootness doctrine: (1) for matters of great public importance and (2) for matters capable of repetition, which are apt or likely to elude review. See Rendell v. State Ethics Commission, 603 Pa. 292, 983 A.2d 708, 719 (2009); In re Gross, 476 Pa. 203, 382 A.2d 116, 122-23 (1978). Only the second is asserted by the Association in this appeal. See Majority Opinion, at 304 n. 4. Although the Board did, indeed, mention the exceptions to the mootness doctrine in its Final Order, it engaged in no meaningful analysis of these exceptions in the context of the circumstances presented in this case. The entirety of the Board’s recognition and consideration of the exceptions is found in the following excerpts of the Board’s Final Order:
The Board will dismiss as moot any unfair practice charge involving alleged bad faith bargaining where the parties have resolved the issues forming the *309basis for the charge through bargaining and a subsequent contract. However, the Board, within its discretion, may hear a moot charge if the charge presents an issue of great public importance that is capable of repetition but likely to evade review.
^ ‡ *
Additionally, the Board has previously stated that “continued litigation over past allegations of misconduct which have no present effects unwisely focuses the parties’ attention on a divisive past rather than a cooperative future.” Clearly, to continue this litigation over alleged past misconduct that no longer affects the parties cannot be said to be in the public interest. Thus, [the Association] has failed to demonstrate that its Charge raises an issue of great public importance.
Further, the Board will not speculate as to whether [PA]SSHE will make the same alleged threats to the bargaining unit members in the future. As such, [the Association] has failed to demonstrate that the underlying factual situation presented here is one that is capable of repetition but likely to evade review. Therefore, [the Association’s] allegations of violations of Section 1201(a)(1) and (5) of [the Public Employe Relations Act] PERA are moot. Accordingly, the Secretary did not err in declining to issue a complaint and dismissing the Charge.
After a thorough review of the exceptions and all matters of record, the Board concurs with the Secretary’s decision to dismiss [the Association’s] Charge of Unfair Practice.
Final Order of the Board, dated 12/18/07, at 2-3 (internal citations omitted) (emphasis added).
Contrary to the Board’s implication, in evaluating the applicability of the mootness exception for matters capable of repetition that are likely to elude review,1 the Board was not called upon to “speculate” as to whether PASSHE would repeat the challenged conduct, nor was the Association required to prove that PASSHE would indeed do so. Rather, the proper standard is whether the challenged conduct is capable of repetition and likely to evade review. See, e.g., Commonwealth v. Sloan, 589 Pa. 15, 907 A.2d 460, 464-65 (2006); In re Gross, supra at 122-23. The Board did not address the Association’s argument that the matter was capable of repetition because contract agreements between the Association and PASSHE consistently expire at the end of the school year, ie., at the end of June; hence, if a strike occurs, it is likely to be in the summer, when summer benefits for striking faculty could very well again become an issue. See Association of Pennsylvania State College and University Faculties v. Pennsylvania Labor Relations Board, 962 A.2d 709, 713, 717 (Pa.Cmwlth.2008). Similarly, the Board did not address the Association’s argument that, if the matter did arise again, it would likely escape judicial review, because adjudication takes at least several months, but under Section 1003 of the PERA, public employee strikes, including teacher strikes, are generally of short duration.2 Id. at 713, 717. In fact, the Board made absolutely no comment or determination as to the likelihood that, in the event PASSHE’s alleged *310conduct is repeated, a subsequent Association challenge would again evade review. Thus, I am unable to agree with the majority that the Board “recognized and considered” the exceptions to the mootness doctrine because I discern nothing in the record to suggest that the Board either recognized the proper standard or considered the exceptions in the context of the circumstances presented in this case and of the allegations raised by the Association.
Instead, in my view, the Board relied on its general policy of dismissing as moot any unfair practice charge where the parties have successfully negotiated a new contract. I have no disagreement with the majority insofar as it asserts that the Board, in the exercise of its discretion, may properly take into account the fact that the parties have reached agreement on their contract. However, I believe that the Board abuses its discretion when it declines to issue a complaint based exclusively on this factor, without also undertaking a thorough consideration of the applicability of the mootness exceptions to the facts and allegations in the case. As the Commonwealth Court pointed out, if the Board exclusively and repeatedly declines to issue a complaint merely because the parties have reached agreement on their contract, meritorious charges may evade review. See Association of Pennsylvania State College and University Faculties, 962 A.2d at 717.
I cannot determine how to interpret the majority’s opinion, particularly its statement that “the Board’s reliance on the policy [of dismissing charges rendered moot by a new contract] in evaluating mootness exceptions is entitled to deference.” Majority Opinion, at 307. I would agree that the Board has discretion as to whether to invoke a mootness exception and accordingly hear a moot charge. Furthermore, as mentioned above, in the exercise of this discretion, the Board is entitled to consider, as one factor, the wisdom of proceeding with the litigation if the parties have already reached agreement on their contract. If, however, the majority is suggesting that the Board may decline to issue a complaint based solely on its policy of dismissing charges rendered moot by a new contract, without explicit consideration and explanation of the potential applicability of the mootness exceptions, then I must strenuously disagree with the majority. I would not excuse the Board from a thorough evaluation of the mootness exceptions in the context of the circumstances and allegations of each case, and I would require the Board to set forth its analysis in sufficient detail for review, under the abuse of discretion standard, by this Court.
Finally, I have reservations about footnote 8, in which the majority “caution[s] that the Board’s general policy in this regard should not be an exclusive one. For example, if it were shown that the employer had used illegal practices to gain concessions in negotiations, the Board might wish to consider the propriety of allowing the employer to seek refuge in a claim that the prior conduct was rendered moot by a subsequent agreement.” Majority Opinion, at 307 (emphasis added). There is no question that the Board’s general policy of dismissing charges rendered moot by a new contract should not be “exclusive.” However, the majority seems here to suggest that the policy may be applied in an exclusive manner unless, e.g., “it were shown” that the employer had engaged in illegal practices to gain employee concessions. Expecting the employees to show as a prerequisite for issuance of a complaint that their employer had engaged in illegal practices is too high a barrier at this stage in the litigation. As the Board stated in its decision, “[i]n determining wheth*311er to issue a complaint, the Board assumes that all the facts alleged are true.” Final Order of the Board, dated 12/18/07, at 1.
Here, the Association alleged that PASSHE had violated several subsections of the Public Employe Relations Act by threatening employees who went on strike with the loss of already-earned pay and benefits. These are serious allegations, but I am aware of no precedent, and the majority cites none, to suggest that the Association should be required to prove them prior to the Board’s issuance of a complaint, even a complaint issued pursuant to application of a mootness exception.
For the above reasons, I am unable to join the majority. I would affirm the order of the Commonwealth Court and remand to the Pennsylvania Labor Relations Board to consider the Association’s charge, including whether an exception to the mootness doctrine is applicable.
Justice BAER joins this dissenting opinion.

. I limit my discussion to this exception as it is the only one argued by the Association in this appeal.


. Section 1003 provides that a strike by public employee can be enjoined "if the court finds that the strike creates a clear and present danger or threat to the health, safety or welfare of the public.” 43 P.S. 1101.1003.